Title: To Thomas Jefferson from Cambray, 17 August 1789
From: Cambray (Cambrai), Comte de
To: Jefferson, Thomas



Villers aux Erables ce 17 Aout 1789

J’ay reçu, Monsieur, la lettre que Vous m’avés fait l’honneur de m’écrire, dont je Vous suis très obligé. Je n’ay jamais été en peine de cet objet, ayant toujours senti la justesse des motifs du retard. Puisque il s’offre une si belle occasion de vous troubler, permettés moi d’en profiter pour Vous demander si vous avés des preuves certaines que la procuration que vous avés adressée à Mr. Petry, Consul à Charlestown, lui est parvenue. Je n’en ay plus entendu parler, et j’ay à craindre qu’elle ne soit tombée en d’autres mains. Vous m’obligeriés infiniment si par vos correspondans vous pouviés me mettre à même de sçavoir quelque chose de positif relativement à mes interêts vis àvis de l’Etat de la Caroline Meridionale. L’année derniere j’ay reçu une resolution de la Legislature de cet Etat par laquelle les ordres necessaires ont été donnés pour la liquidation de ma créance. La seule difficulté qui aura pu occasionner   du retard aura été la negotiation des Indents à laquelle je n’ay point mis d’obstacle, ayant autorisé Mr. Petry à se prêter aux circonstances.
Je ne m’attendois pas, Monsieur, à la revolution, quoique j’y souscris de tout mon coeur. Je voudrois seulement que tout fut jugé sincerement, mais il est impossible que le caractere des nations n’influe visiblement sur ce qu’elles font; nous sommes assés tranquilles dans nos Cantons, je n’ay éprouvé moi même le moindre évènement. Le Sacrifice des privileges me fait quelque tort, mais j’en fais l’hommage volontiers au bien public; et je l’avois deja voté à l’assemblée de Péronne, ces privileges n’etant point conformes aux principes que j’ay puisé en Amerique. Je suis Seigneur de douze villages, j’ay toujours taché d’y adoucir le regime feodal et je ne m’apperçois pas en général que mes Vassaux prennent beaucoup de plaisir aux Sacrifices que je fais, mais ils en prennent beaucoup à la Suppression des dismes et tout ce qui est relatif au Clergé et à l’humiliation de bien des grands. En général pourvu que la tranquillité publicque ne soit altérée je ne Sçaurois m’empêcher de prendre beaucoup de part à tout ce qui peut tendre à Soulager l’infortune de la Majeure partie de la Nation, que je sens vivement parce que vivant à la campagne j’en suis temoin continuellement et que le luxe de la Capitale où j’ay toujours été à regret ne m’en a jamais imposé.
Recevés je Vous prie les assurances de mon Sincere attachement et de la veneration avec laquelle j’ay l’honneur d’être, Monsieur, Votre très humble et très obéissant serviteur,

Cambray

